DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/21 has been entered. 

Allowable Subject Matter
Claims (1, 3-11, 13-20) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “Although Applicant respectfully disagrees with the Examiner's position with regard to the rejections, independent claim 1 has been amended to more clearly distinguish the claimed features from disclosure of the cited reference and to expedite prosecution of the instant application. As amended, claim 1 recites "classifying a user as a registered user or a new user in response to an input received from the user or a captured face image of the user" and "determining whether to register the classified user as a service providing target based on a number of times the user is classified such that the classified user is registered as the service providing target when the number of times exceeds a predetermined threshold value." Jeong fails to disclose at least these features recited in amended claim 1. It is noted that independent claim 11 has also been amended to recite features that are similar to the above- identified features recited in amended claim 1. Since some of the above-identified features now recited in 
However, according to the Examiner's assertion with regard to claim 3, it appears that Jeong merely discloses comparing the user ID with pre-stored user IDs a number of times until a match is found to register the user ID as a new user. Nowhere in Jeong does it disclose or suggest counting the number of times the user ID is classified. Paragraphs [0180]-[0183] of Jeong disclose identifying a user by identifying the user's face. Even if it is assumed that the 
identification of a user, as disclosed in paragraphs [0180]-[0183] of Jeong, arguably corresponds to classifying a user as a registered user or a new user as recited in claim 1, such disclosure by Jeong has nothing to do with registering the classified user as a service providing target "based on a number of times the user is classified," as required for amended claim 1. 
In contrast, amended claim 1 clearly requires classifying the user a "number of times" that "exceeds a predetermined threshold value," thus requiring counting the number of times, to "register the classified user as a service providing target" and to provide information about preferred food related to the "classified user registered as the service providing target." That is, according to amended claim 1, even if the user is classified a certain number of times, the user is not registered as a service providing target unless the certain number of times exceeds a predetermined threshold value. In view of the above discussion, Jeong clearly fails to disclose or suggest "determining whether to register the classified user as a service providing target based on a number of times the user is classified such that the classified user is registered as the service providing target when the number of times exceeds a predetermined threshold value," as recited in amended claim 1.”. (See applicant’s remarks dated 9/1/21 pages 8-10.)


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        September 9, 2021